DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Patent Trial and Appeal Board Decision mailed on December 7, 2020 (“Board Decision”) and the Amendment filed on February 19, 2021.
Claims 3-4, 6-12, 15-18, 20, and 22-24 are cancelled. 
Claims 1-2, 5, 13-14, 19, 21, and 25 are currently pending and have been examined.
The Amendment filed on February 19, 2021 is entered.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, Examiner must interpret the claimed terms as found on pages 1-18 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.”  Id.  An exception to this rule is where “means for” language is used.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Mayle et al. (US 2008/0109327) and Rothey et al. (US 2009/0254455). 
The prior art of record discloses a conventional system and method for interacting with item catalogs. 
The prior art of record does not teach at least these elements of claim 1:
“using the retrieved set of product catalog pages to modify the overall visual appearance of the two-dimensional format of the plurality of links that is being presented to the user such that the original visual appearance of select links within the presented plurality of links are visually altered while the original visual appearance of remaining ones of the plurality of links are unaltered” (see Board Decision p 5-7).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621